Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 24 February 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport, February 24th 1781
                        
                        I received a few hours ago, Your Excellency’s Letter of the 19th instant. It has caused me a great deal of
                            Surprize that you had not then received two, which I had wrote to your Excellency on the 8th and 12th inst. the first,
                            after the Last resolution taken by Mr Destouches and the other after the Departure of a line of battle ship and two
                            frigates for Chesapeak Bay. As It has not been in my power, by reason of a severe gale that blew this morning, to go
                            aboard of the Admiral, I sent your Letter to Mr Destouches, and herein is his answer inclosed. Twelve days are expired,
                            since I proposed to him my giving orders for the Grenadiers and Chasseurs to be ready to march, and to make, at least, all
                            the necessary demonstrations to hold in respect the Enemies in Gardner’s bay; in his answer to me he agrees to it, and in
                            consequence, I am going to order them to hold themselves in readiness to imbark. I cannot be too thankfull for the
                            attention which Your Excellency has Shewn to give me the News of my son’s arrival. I own I was very uneasy since a month,
                            about his fate and these news give me a great pleasure. The Intelligences forwarded by the Letter confirming all the great
                            preparations making at Brest, demand absolutely that I should have a conference with your Excellency about our future
                            operations. I wish sincerely that you would come and visit this part of your army; that desires very much your presence
                            and that all our particulars plans with the Navy, were Settled under the Direction of your Excellency. I am with respect
                            and personal attachment, Sir, Your Excellency’s most humble & most obedient Servant
                        
                            le cte de Rochambeau
                        
                        
                            I just now received by the Western Post your Excellency’s Letters of the 7th and 14th instant, which
                                post, is seems marches but very slowly.
                            a 9 h. du Soir
                            L’eveille rentre dans l’instant Cy joint le Raport de La Campagne un Vaisseau de 50 Canons pris et 500
                                prisonniers 8 transports pris ou brulés.
                        

                     Enclosure
                                                
                            
                                Copy of a Letter to Count de Rochambeau From Mr Destouches
                                General,
                                The 24. Febry. 1781 8 oclock P.M.
                            
                            Mr De Tilly arrives just now with his division, and the Romulus a 50. gun ship,
                                but carrying only 44. 4. other prizes have been sent to York-Town by Mr De Tilly, very little worth, 4. more have been
                                burnt, we have a great number of Prisoners. But Arnold is in Elizabeth river with the Charon, a 44; and 2. Frigates of
                                32 guns, no Pilot would undertake to steer the Eveillé into this river. the frigate the Surveillante which had approached nearest to it, ran a ground et staid there for 24. hours,
                                and was got off, by unloading her of her guns, and water.
                            
                                This to the general, under Secret.
                            
                            the Romulus draws Less water than the Eveillé,
                                and will serve to chace the Privateers out of that River. I am going to occupy myself about its Armament. I will tell 
                                you no more to–night not to make you wait.
                            
                                Signed Destouches
                            
                        
                        
                    